Case: 3:20-cv-00709-jdp Document #:1 Filed: 07/31/20 Page 1 of 6

UNITED STATES DISTRICT COURT - fp at
EN ps,
IN THE.WESTERN DISTRICT OF WISCONSIN ~~

 

 

William Campos,
Plaintiff, ed Uy, by
VS, Case No, 20CV

Debra Tidquist, Kristine Pralle, Pauline

Hulstein, and Tammy Maassen,

Defendants.

 

VERIFIED COMPLAINT WITH JURY DEMAND

 

The pro se Plaintiff William Campos in the above-styled
action, states as follows:
JURISDICTIONAL STATEMENT

1, Jurisdiction of the federal court exists in this
proceeding by virtue of 28 U.S.C, §1331 and 28 U.S.C. §1367, since
this is a civil action arising under the laws and Constitution of
the United States, as well as the laws of the state of Wisconsin.
This action asserts a claim for violation of federal law pursuant
to 42 U.S.C, §1983,

2. Venue is proper in the Western District of Wisconsin
under 28 U.S.C. §1391(b) since the acts alleged in the complaint
occurred in Jackson County, Wisconsin, which lies in this district.

PRELIMINARY STATEMENT

3, This is an action for compensatory, punitive and
declaratory relief against the defendants who acted with ~ ©
deliberate indifference to Plaintiff's serious medical needs, and

breached a duty of care owed to him, as detailed below.
Case: 3:20-cv-00709-jdp Document #:1 Filed: 07/31/20 Page 2 of 6

4. The Plaintiff William Campos is, and was at all times
relevant to this suit, in the custody of the Wisconsin Department
of Corrections, He is currently incarcerated at the Jackson
Correctional Institution ("JCI"), whose address is No500 Haipek
Road, Black River Falls, Wisconsin 54615, This institution is
located in Jackson County,

5. Debra Tidquist, Kristine Pralle, Pauline Hulstein, and
Tammy Maassen were all working at the Jackson Correctional ©
Institution in the Health Services Unit ("HSU") and were, upon
information and belief, employed by the Wisconsin Department of
Corrections. Each named defendant is being sued in their individual
capacity.

STATEMENT OF FACTS

6. On or about September 3, 2017, Plaintiff was seen by
HSU staff following an injury to his left foot while playing
handball at recreation.

/. While playing handball, another inmate kicked the
Plaintiff's left foot, causing him pain that is rated at a 7/10
and radiates across the top.

8. An X-ray of Plaintiff's left ankle was obtained on
November 29, 2017, and revealed no fractures to the area. The
X-ray impressions were never communicated to Plaintiff by HSU
staff until approximately March of 2018.

9. Plaintiff submitted multiple Health Service Request's
("HSR") from September 3, 2017, requesting treatment for his
constant foot pain but was not seen by a provider - Defendant

Debra Tidquist - until the third week of March of 2018.

 
Case: 3:20-cv-00709-jdp Document #:1 Filed: 07/31/20 Page 3 of 6

10. Defendant Tidquist prescribed Plaintiff Tylenol and
Ibuprofen for his pain. These medications never relieved his pain.

11. From March of 2018 to February of 2019, Plaintiff
subnitted multiple HSR's detailing how his pain remained a
constant presence despite taking the prescribed medications, and
requesting to be seen to receive relief and proper treatment.
During this time period, Plaintiff had numerous sick call's!
wherein he spoke with Defendant's Hulstein and Pralle about his
pain not being treated by the prescribed medications but neither
Defendant intervened on his behalf.

12. Plaintiff was seen by Defendant Tidquist on March 17,
2019, to address his pain that had been left untreated” for the
fifteen (15) months prior, and more X-rays were ordered along with
a referral to be evaluated by a physical therapist. Plaintiff was
not evaluated by a physical therapist until September 25, 2019 -
despite having submitted multiple HSR's inquiring into the status
of his referral, complaining about his continued (and constant)
pain, and requesting to receive effective treatment.

13. During his initial encounter with the physical therapist,
Plaintiff was issued an ankle brace and scheduled for a follow-up
the following week.

14. On October 1, 2019, Plaintiff finally received one (1)

cortisone injection after having submitted numerous HSR's.

 

1 A "sick call" is a face-to-face with HSU nursing staff,
usually following a request by an inmate.

Plaintiff says untreated because continuing ineffective
medication is just that: 0+0=0.

3
Case: 3:20-cv-00709-jdp Document #:1 Filed: 07/31/20 Page 4 of 6

15. Plaintiff's physical therapist follow-up was done on
October 3, 2019. During this appointment he was issued a
resistance band and taught exercises to build his ankle strength
with.

16. It is only now ~- some two years after the injury - that
Plaintiff is beginning to see some relief from the pain from his
injury to his ankle.

17. Plaintiff adopts and incorporates, by reference,
paragraphs 9-15, supra, and states that Defendant Tidquist's
actions that left Plaintiff suffering constantly in pain - both. ~
initially when refusing to see him during September of 2017 to
March of 2018, and not altering the ineffective pain treatment
plan with medications in different groups other than NSAID's -
supports a finding that she was deliberately indifferent to his
serious medical need. |

18. Plaintiff adopts and incorporates, by reference,
paragraph 12, supra, and states that Defendant's Hulstein and
Pralle breached a duty owed to him by failing to properly
advocate on his behalf when it was readily apparent that the
treatment he was receiving was ineffective by intervening, or
reporting the situation to Defendant Maassen (their supervisor).

19. Defendant Maassen was contacted by Plaintiff on January
28, 2018 and September 19, 2019 about his constant pain in his
foot and the ineffective treatment plan by Defendant Tidquist
that left him suffering needlessly but never received a response.

in the form of written communication or intervention through

action.
Case: 3:20-cv-00709-jdp Document #:1 Filed: 07/31/20 Page 5 of 6

20.

STATEMENT ON EXHAUSTION

Plaintiff has properly exhausted his claims through

the Inmate Complaint process established by Administrative Code

Doc 310.
21.

Further, Plaintiff filed a Notice of Claim and Injury

Form with the Wisconsin Attorney General's Office in accordance

with Wisconsin Statute §893.82.

CONCLUSION

22. WHEREFORE, Plaintiff prays for relief as follows:

a.

23.

that he receive a jury trial on all issues so
triable;

that he receive an award for compensatory damages
against the defendants in an amount to be
determined according to the proof presented at
trial;

that he receive an award of exemplary or punitive
damages in such amount as the jury may determine

to be sufficient to punish the defendants for their
wrongful acts, and deter others from committing the
constitutional violations described herein;

that he be awarded costs and expenses; and

the Court award any and all further relief as it

deems law, justice and equity require.

I, William Campos, hereby swear on the penalty of perjury

that the facts stated above are true and correct to the best of my

personal knowledge and belief pursuant to 28 U.S.C. §1746.

Dated this A} day of July, 2020.

Respectfully Submitted,

Willie /}} Cope

William Campos
Case: 3:20-cv-00709-jdp Document #:1 Filed: 07/31/20 Page 6 of 6

#278522

Jackson Correctional Institution
P.O. Box 233
Black River Falls, WI 54615-0233

Pro Se Plaintiff
